IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN BROCK, PRO SE,                       : No. 91 EM 2019
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ROBERT GILMORE, ET AL.,                   :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus ad

Subjiciendum is DENIED.